Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicant’s arguments, see the response filed July 8, 2021, with respect to the rejection of claims 1-5 under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 112(b) rejections of claims 1-5 have been withdrawn.  In particular, applicant has removed the word “accurate” from the claim language.  Furthermore, with respect to the 35 U.S.C. 112(a) and 112(b) rejections based on the language “on the basis of a distance value between a center of the region of interest in an image captured by the PTZ camera and a center of the PTZ camera image”, applicant has persuasively pointed out what is meant by this limitation.  In particular, the method (claim 1) and apparatus (claim 2) uses an image from the PTZ camera which represents the region of interest and the image from the PTZ camera after the first alignment step to determine a distance between the centers.
Applicant’s arguments, see the response filed July 8, 2021, with respect to the rejection of claims 1-5 under have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 U.S.C. 103 has been withdrawn. In particular, applicant has persuasively argued that the combination of Salivar et al. (U.S. Publ. No. 2006/0028548) and Ahiska et al. (U.S. Publ. No. 2012/0038776) fails to disclose the limitation of “after the panning angle P and the tilting angle T are adjusted first, adjusting the panning angle P and the tilting angle T of the PTZ camera second on the basis of a distance value between a center of the region of interest in an image captured by the PTZ camera and a center of the PTZ camera image”.
The amended drawings were received on July 8, 2021.  These drawings are acceptable.


Reasons for Allowance
Claims 1-5 are allowed.
Regarding claims 1 and 5, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a method step (performed by a controller, as in claim 5) that after the panning angle P and the tilting angle T are adjusted first, adjusting the panning angle P and the tilting angle T of the PTZ camera second on the basis of a distance value between a center of the region of interest in an image captured by the PTZ camera and a center of the PTZ camera image.  The closest prior art (Salivar et al – U.S. Publ. No. 2006/0028548; and Ahiska et al. – U.S. Publ. No. 2012/0038776) discloses aligning the optical axis of a wide angle camera and a PTZ camera and using image matching on the wide angle image and PTZ image for further refine the alignment.  However, these two references fail to specifically disclose using a distance value between the center of a region of interest in a captured PTZ image and the center of the PTZ image captured after the first alignment step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 8, 2021